

117 HR 234 IH: Korean American Vietnam Allies Long Overdue for Relief Act
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 234IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to treat certain individuals who served in Vietnam as a member of the armed forces of the Republic of Korea as a veteran of the Armed Forces of the United States for purposes of the provision of health care by the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Korean American Vietnam Allies Long Overdue for Relief Act or the Korean American VALOR Act.2.Provision of health care benefits for certain individuals who served in the armed forces of the Republic of KoreaSection 109 of title 38, United States Code, is amended by adding at the end the following new subsection:(d)(1)Any person described in paragraph (2) shall be entitled to hospital and domiciliary care and medical services within the United States under chapter 17 of this title to the same extent as if the service described in such paragraph had been performed in the Armed Forces of the United States.(2)A person described in this paragraph is a person whom the Secretary determines meets the following criteria:(A)The person served in Vietnam as a member of the armed forces of the Republic of Korea at any time during the period beginning on January 9, 1962, and ending on May 7, 1975, or such other period as determined appropriate by the Secretary for purposes of this subsection.(B)The person became a citizen of the United States on or after the date on which such service in the armed forces of the Republic of Korea ended..